  8:13-cr-00395-LSC-FG3 Doc # 149 Filed: 05/26/20 Page 1 of 2 - Page ID # 892



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:13CR395

       vs.
                                                       MEMORANDUM AND ORDER
LORI JENKINS,

                      Defendant.


       This matter is before the Court on the Defendant’s Motion for “Compassionate

Release or Reduction in Sentence,” ECF No. 148. The Defendant seeks a reduction or

modification of her sentence pursuant to 18 U.S.C. § 3582(c)(1)(A) as amended by

Section 603 of the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (2018).

       The Defendant states that she has sleep apnea, hypertension, and obesity, which

make her vulnerable to adverse consequences if she contracts coronavirus. Although

she seeks a reduced sentence and release from federal custody, she acknowledges that

she has a detainer for a consecutive state court sentence of eight to ten years.

       In Section 603 of the First Step Act, Congress amended 18 U.S.C. § 3582(c)(1)(A)

to permit defendants to move a sentencing court for compassionate release “after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is earlier.”

       The Defendant makes no reference to any efforts she may have made to exhaust

her administrative remedies, and includes no attachments demonstrating any such

efforts. The Court will not entertain the Defendant’s request for compassionate release
  8:13-cr-00395-LSC-FG3 Doc # 149 Filed: 05/26/20 Page 2 of 2 - Page ID # 893




until she has complied with the prerequisites of 18 U.S.C. § 3582(c)(1)(A) as quoted,

above. Accordingly,

      IT IS ORDERED:

      1.     The Defendant’s Motion for Compassionate Release or Reduction in
             Sentence, ECF No. 148, is denied without prejudice to reassertion following
             proper exhaustion of administrative remedies; and
      2.     The Clerk will mail a copy of this Memorandum and Order to the
             Defendant at her last known address.


      Dated this 26th day of May 2020.
                                               BY THE COURT:
                                               s/Laurie Smith Camp
                                               Senior United States District Judge




                                           2
